internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 1-plr-117421-00 date date legend x state d1 d2 d3 d4 d5 this responds to your letter dated date submitted on behalf of x requesting various rulings under the internal_revenue_code facts x incorporated in state on d1 x elected to be treated as a subchapter_s_corporation effective d2 on d4 x discovered that it had been administratively dissolved by state on d3 for failure_to_file its annual corporate report from d3 to d4 x was unaware of the dissolution and continued to file form_1120s upon learning of the dissolution taxpayer immediately reincorporated in state effective d5 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 of the code provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not - a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock the core test of corporate existence for purposes of federal income_taxation is always a matter of federal_law whether an organization is to be taxed as a plr-117421-00 corporation under the code is determined by federal not state law if the conduct of the affairs of a corporation continues after the expiration of its charter or the termination of its existence it becomes an association see 305_f2d_844 a corporation is subject_to federal corporate_income_tax liability as long as it continues to do business in a corporate manner despite the fact that its recognized legal status under state law is terminated see 438_f2d_774 3d cir conclusion based solely on the facts submitted and the representations made we conclude the following provided that x qualified as a small_business_corporation under sec_1361 of the code prior to the administrative dissolution under state law x’s status as a small_business_corporation is not terminated by reason of the administrative dissolution and subsequent reincorporation and x will not be required to make a new election under sec_1362 the administrative dissolution and subsequent reincorporation of x under state law did not by itself result in a distribution or contribution of property for purposes of sec_301 sec_311 sec_331 sec_336 or sec_351 of the code x’s administrative dissolution and subsequent reincorporation will not affect its shareholders’ bases and holding periods in x corporation stock and x is not required to apply for a new employer_identification_number and can continue to use the number assigned prior to the state law dissolution except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the original election made by x to be treated as an s_corporation was a valid election under sec_1362 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s david r haglund sincerely senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
